174 U.S. 718 (____)
CHICAGO, ROCK ISLAND AND PACIFIC RAILWAY COMPANY
v.
DAVID CAMPBELL.
No. 235, Submitted with No. 236 on the same brief.
Supreme Court of United States.

Error to the Supreme Court of the State of Kansas.
MR. JUSTICE McKENNA:
The facts of this case are substantially the same as in No. 236, except as to the amount involved, and the court in which the proceedings in attachment were commenced, and
The judgment is reversed and the case remanded for further proceedings not inconsistent with this opinion.